DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment and Arguments
	The Amendment received July 27, 2021 has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. 
	The Applicant’s argument and remarks received July 27, 2021 have been fully considered and are persuasive in view of the Amendment. All rejections set forth in the April 27, 2021 Non-Final Rejection are withdrawn in view of the Amendment and Terminal Disclaimer received July 27, 2021.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the Applicant’s attorney, Dr. Jessamine Lee, on August 31, 2021.
The application has been amended as follows: 
Claims 14 and 19
The term “about” is deleted from Claim 14 and Claim 19.
Claim 20
20. (Examiner’s Amendment) A final electrochemical cell as in claim 1, wherein the electrochemical cell has applied to it 98 Newtons per square cm.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and searched to date does not disclose or suggest the claimed invention including the claimed final electrochemical cell of Claim 1, the final electrochemical cell of Claim 3, and the method of Claim 2, wherein the release layer is positioned between the first and second anodes and adheres together the first and second anodes (with respect to Claims 1-3), is non-electrically conductive (with respect to Claim 1) or comprises poly(vinyl alcohol) that is greater than 80% hydrolyzed (with respect to Claim 3).  The claimed configuration comprises the claimed release layer incorporated in the final electrochemical cell, between the first and second anodes and adheres together the first and second anodes of the final electrochemical cell while the release layer also facilitates the fabrication process of the final electrochemical cell during manufacturing as discussed by the Applicant’s disclosure (Specification 2:30-3:5 and 11:12-30).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729


/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729